Exhibit PRESS RELEASE IAMGOLD Completes Acquisition of Orezone Essakane Mine to Become a Flagship IAMGOLD asset and Orezone Gold Corporation starts trading as a New Exploration Company Toronto and Ottawa, Ontario– February 25, 2009– IAMGOLD Corporation (IMG:TSX, IAG:NYSE) (“IAMGOLD”) and Orezone Resources Inc. (OZN: TSX, NYSE Amex) (“Orezone”) jointly announced today the completion of the acquisition of Orezone by IAMGOLD. As a result, IAMGOLD acquired all outstanding shares of Orezone pursuant to a plan of arrangement under the Canada Business Corporations Act.The transaction was previously overwhelmingly approved by 99.94% of the Orezone shareholders who voted in respect of the arrangement, which was subsequently approved by the Ontario Superior Court of Justice. Effective today, each common share of Orezone has been exchanged for 0.08 of a common share of IAMGOLD plus 0.125 of a common share of Orezone Gold Corporation (ORG:TSX) which will start trading today. Registered shareholders should follow the instructions in Orezone’s management information circular dated January 19, 2009 in order to obtain certificates representing these shares.The common shares of Orezone Resources (OZN) were delisted from the Toronto StockExchange and removed from the NYSE Amex at the open of business on February 25, 2009. Joseph Conway, President and CEO of IAMGOLD says, “This business combination with Orezone is consistent with our strategy and takes IAMGOLD to the next level.This transaction represents excellent value and takes us a large step towards our stated goal of 1.8 million ounces annual gold production by 2012, while lowering our average cash cost by $40 to $50 per ounce.IAMGOLD is uniquely positioned in the current markets with a solid cash position, low debt, record cash flow and the financial capacity to finance the construction of Essakane, a second flagship gold mine for IAMGOLD.” Ron Little, CEO of Orezone says, “IAMGOLD brings the capital required to bring Essakane into production in these difficult markets.The transaction provides Orezone shareholders an opportunity to capitalize on significant value creation in IAMGOLD and to participate in a well-financed new exploration company that retains the experienced Orezone management and exploration teams.Its assets include three advanced gold projects, including Bomboré, one of the largest gold resources in Burkina Faso.The 1 company has Measured and Indicated resources totaling 1.7 million ounces with Inferred resources of 2 million ounces.This transaction also results in a very positive outcome for those dedicated to the development of the Essakane Project, including the people of Burkina Faso, especially the Essakane community and the construction team that Orezone has established.” About IAMGOLD IAMGOLD is a leading mid-tier gold mining company producing almost one million ounces from 7 mines on 3 continents.IAMGOLD is focused on growth with a target to reach 1.8 million ounces gold production by 2012.IAMGOLD is uniquely positioned with a strong financial base, together with the management and operations expertise to execute our aggressive growth objectives.IAMGOLD is focused in West Africa, the Guiana Shield of South America and in Quebec where it has a pipeline of development and exploration projects, while it continues to assess accretive acquisition opportunities with a strategic fit.IAMGOLD is listed on the Toronto Stock Exchange (“IMG”), the New York Stock Exchange (“IAG”) and the Botswana Stock Exchange. About Orezone Gold Corporation Orezone Gold Corporation (ORG: TSX) is a gold exploration and development company that owns Bomboré, one of the largest gold deposits in Burkina Faso, West Africa.
